STAKELY, Justice.
- This cause is before us on petition of Everette Graves for a writ of certiorari to review . and revise the judgment of the Court of Appeals in the case of Graves v. State of Alabama, 70 So.2d 808.
The Court of Appeals rendered no opinion in the case, simply writing upon the record, “Jan. 5, 1954 — Affirmed (No. Op’;) Harwood, J.” We have uniformly held that in the absence 'of an opinion by the Court of Appeals, there is nothing for us to review. Smith v. State, 241 Ala. 99, 1 So.2d 313. It follows, therefore, that the writ must be denied.
Writ denied.
LAWSON, SIMPSON and MERRILL, JJ., concur.